 1   David H. Krieger, Esq.
 2
     Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
 3   8985 S. Eastern Avenue, Suite 350
     Henderson, Nevada 89123
 4
     Phone: (702) 880-5554
 5   FAX: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
 6
     Attorney for Plaintiff, TERESO J. PACHECO
 7
                     IN THE UNITED STATES DISTRICT COURT
 8                        FOR THE DISTRICT OF NEVADA
 9
                                             )   Case No. 2:18-cv-00562-RFB-CWH
10   TERESO J. PACHECO,                      )
                                             )
11
                                             )
                           Plaintiff,        )
                                             )   STIPULATION AND ORDER
12   v.                                          DISMISSING ACTION WITH
                                             )   PREJUDICE AS TO EQUIFAX
13
                                             )   ONLY
     KEY BANK, N.A.; BANK OF                 )
14   AMERICA, N.A.; EQUIFAX                  )
     INFORMATION SERVICES, LLC,              )
15
                                             )
                           Defendants.       )
16

17
           Plaintiff TERESO J. PACHECO and Defendant EQUIFAX
18
     INFORMATION SERVICES, LLC hereby stipulate and agree that the above-
19   entitled action shall be dismissed with prejudice in accordance with Fed. R. Civ. P.
20   …
21   …
22   …
23   …
24   …

25   …

26
                                          Page 1 of 2
27

28
 1   41 (a)(2) as to,and ONLY as to, EQUIFAX INFORMATION SERVICES,
 2   LLC. Each party shall bear its own attorney's fees, and costs of suit.
 3         Dated:              October 1, 2018
 4

 5

 6
     By:                                         By:
     /s/David H. Krieger, Esq.                   /s/Bradley T. Austin, Esq.
 7
     David H. Krieger, Esq.                      Bradley T. Austin, Esq.
 8   Nevada Bar No. 9086                         Nevada Bar No. 13064
     HAINES & KRIEGER, LLC                       SNELL & WILMER, LLP
 9
     8985 S. Eastern Avenue                      3883 Howard Hughes Parkway
10   Suite 350                                   Suite 1100
     Henderson, Nevada 89123                     Las Vegas, NV 89169
11   Attorney for Plaintiff                      Attorney for Defendant
12

13

14                                         ORDER
15
                                            IT IS SO ORDERED
16

17                                          ____________________________
18                                          RICHARD F. BOULWARE, II
                                            UNITED STATES DISTRICT JUDGE
19                                                     October 2, 2018
                                            DATED: ____________________
20

21

22

23

24

25

26
                                          Page 2 of 2
27

28
